—Judgment unanimously affirmed. Memorandum: County Court properly denied defendant’s motion to suppress physical evidence. The affidavit of an investigator and a Deputy Sheriff with the Niagara County Drug Task Force provided information sufficient to support a reasonable belief that evidence of possession and sale of marihuana would be found at the targeted location and, thus, supports the court’s finding of probable cause (see, People v Pinchback, 82 NY2d 857, 858; People v Bigelow, 66 NY2d 417, 423).
*802We have considered the remaining contentions of defendant and conclude that they are without merit. (Appeal from Judgment of Niagara County Court, Fricano, J.—Criminal Possession Marihuana, 2nd Degree.) Present—Lawton, J. P., Fallon, Doerr, Balio and Boehm, JJ.